IN THE SUPREME COURT OF MISSISSIPPI

                        NO. 2016-CT-00800-SCT

IN THE MATTER OF THE ESTATE OF BRENDA
LOUISE BARGAS FLOWERS: CLAIRE C.
FLOWERS AND BRENDA JANE FLOWERS
PAIXAO

v.

THE ESTATE OF BRENDA LOUISE BARGAS
FLOWERS, THROUGH ITS EXECUTOR, KNOX
LEMEE FLOWERS, CECIL C. LANG AND LINDA
S. LANG

                      ON WRIT OF CERTIORARI

DATE OF JUDGMENT:               05/06/2016
TRIAL JUDGE:                    HON. MICHAEL H. WARD
TRIAL COURT ATTORNEYS:          FLOYD M. MELTON, JR.
                                FLOYD M. MELTON, III
                                RICHARD A. OAKES
                                W. S. STUCKEY, JR.
COURT FROM WHICH APPEALED:      LEFLORE COUNTY CHANCERY COURT
ATTORNEY FOR APPELLANTS:        DAVID NEIL McCARTY
ATTORNEY FOR APPELLEES:         RICHARD A. OAKES
                                FLOYD M. MELTON, JR.
                                FLOYD M. MELTON, III
NATURE OF THE CASE:             CIVIL - WILLS, TRUSTS, AND ESTATES
DISPOSITION:                    THE JUDGMENT OF THE COURT OF
                                APPEALS IS AFFIRMED IN PART AND
                                REVERSED IN PART. THE JUDGMENT OF
                                THE LEFLORE COUNTY CHANCERY
                                COURT IS REINSTATED AND AFFIRMED -
                                03/07/2019
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

     EN BANC.

     BEAM, JUSTICE, FOR THE COURT:
¶1.      Claire Clements Flowers (Claire) and Brenda Jane Flowers Paixao (Jane) appealed

the judgment of the Leflore County Chancery Court denying their request for an accounting

of the estate and testamentary trust of their mother, Brenda Bargas Flowers. The chancery

court concluded that the daughters did not have a current interest in their mother’s estate.

¶2.      On appeal, the daughters argued that they were specifically named in the will to be

remainder beneficiaries and thus have standing to request an accounting. The Court of

Appeals found that Claire and Jane have standing to request an accounting, finding that they

have limited rights as holders of a shifting executory interest to prevent future waste.1 In re

Flowers v. Flowers, No. 2016-CA-00800-COA, 2018 WL 718626 (Miss. Ct. App. Feb. 6,

2018).

¶3.      The estate petitioned this Court for a writ of certiorari, claiming that the daughters’

appeal was untimely and that the Court of Appeals misapplied caselaw related to shifting

executory interests and standing to request an accounting. We granted certiorari not to

determine whether the sisters have standing, because we agree that they do, but to determine

whether the chancellor abused his discretion in denying the sisters’ accounting request. We

find no manifest error in the chancery court’s decision to deny Claire and Jane’s request for

an accounting. Accordingly, we reverse that portion of Court of Appeals’ judgment and

reinstate the chancery court’s decision denying Claire and Jane’s request for an accounting.



         1
         Judge Carlton, J., writing. Lee, C.J., Griffis, P.J., Barnes and Greenlee, JJ.,
concurring. Irving, P.J., concurring in part and in the result without separate opinion.
Tindell, J., concurring in part and dissenting in part with separate written opinion, joined by
Wilson, J. Fair and Westbrooks, JJ., not participating.

                                                2
                        FACTS AND PROCEDURAL HISTORY

¶4.    “Richard and Brenda Flowers married and had three children: a son, Knox Lemeé

Flowers, and two daughters, Claire and Jane.” Flowers, 2018 WL 718626, at *1. “In 2004,

Claire gave birth to a son, D.A.,” whom Richard and Brenda adopted in 2005. Id. On April

15, 2006, Richard died. Id. On July 24, 2006, Brenda executed her last will and testament

and died about a month later. Id.

¶5.    “Brenda’s will appointed Knox as her estate executor and provided that he ‘serve

without bond, inventory, appraisal[,] or accounting to any [c]ourt.’” Id. “The will also

established a trust that named D.A.,” who was two years old at the time, “and his descendants

as the income beneficiaries.” Id. “The will provided for the trust’s termination either at the

time of D.A.’s thirtieth birthday or his death, whichever event occurred first.” Id.

¶6.    “The will further stated that at the time of termination, the trust’s assets were to be

divided evenly between D.A. and Knox.” Id. If both D.A. and Knox died “without any

descendants before the trust’s termination, the trust’s assets were to be distributed to Claire

and Jane as beneficiaries, either directly or through conservatorships.” Id. Brenda’s will

“stated that the trustee ‘shall . . . account fully and completely annually, throughout the term

of this [t]rust, to such income and/or corpus beneficiaries as there may be or[,] in the event

such beneficiary is a minor or a ward, then to such beneficiary’s guardian.’” Id.

¶7.    Brenda’s “will was probated in Leflore County, and Knox was appointed her estate

executor.” Id. at *2. “In November 2007, the chancery court awarded custody of D.A. to his

paternal grandfather and step-grandmother, Carter and Linda Lang.” Id.



                                               3
¶8.    In February 2008, the chancellor signed an order that disposed of numerous motions

filed by the parties. Id. “ In doing so, the chancellor granted Claire’s requests to withdraw

her previously filed motion for an accounting of [Brenda’s] estate and her petition for Knox’s

disqualification as estate executor.” Id. The chancellor further ordered Knox, as executor,

to take the following actions upon the closing of Brenda’s estate

       [L]ist the household goods and personal belongings of Brenda . . . , as well as
       lockbox contents[,] that came into his possession as [e]xecutor and . . . state
       where these items are presently located, and any items converted to his
       personal possession or disposed of for his benefit will be noted and charged
       against any [e]xecutor’s fee, as may be determined and approved by this
       [c]ourt[; and]
       ....

       [F]urnish an accounting of [Brenda’s] [e]state from the date of death to the
       date of any final decree granting Claire . . . [g]uardianship of [D.A.] due to the
       appeal on file at this time . . . and[] that Claire . . . is entitled to an accounting,
       if and when she becomes a vested remainder beneficiary of this estate from the
       date of such vesting until delivery of assets to her.

Id. (emphasis added by Court of Appeals).

¶9.    “Despite withdrawing her first motion for an accounting” in August 2015, Claire,

proceeding pro se, filed a second “petition for a full accounting,” alleging “that Knox and

others associated with the administration of Brenda’s estate had mismanaged and

misappropriated estate and trust assets.” Id. Claire claimed that “even though she was a

remainder beneficiary of [Brenda’s] will, she still [had] standing to demand an accounting.”

Id.

¶10.   In February 2016, “Knox filed a final accounting in [Brenda’s] estate and a petition

to be discharged as executor.” Id. at *3. “[A]s provided in the [2008] decree, Knox prepared



                                                 4
the estate accounting and presented it in camera to the chancellor, D.A., and D.A.’s

guardians, the Langs.” Id.

¶11.   In March 2016, the chancery court denied Claire’s August 2015 “petition for a full

accounting of [Brenda’s] estate and testamentary trust,” acknowledging the court’s prior

ruling “that Claire would be entitled to an accounting ‘if and when she [became] a vested

remainder beneficiary’ of [Brenda’s] estate.” Id. Claire filed a motion for reconsideration,

which the chancery court denied. Id.

¶12.   The Court of Appeals reversed the chancery court’s order denying Claire and Jane’s

request for an accounting, finding that Brenda’s will gave Claire and Jane a shifting

executory interest in the assets of the testamentary trust. Flowers, 2018 WL 718626, at *4.

And “[a]s holders of a shifting executory interest in their mother’s estate, Claire and Jane

possess limited rights to enjoin the possessory owners from future waste of the estate.” Id.

(citing Hemphill v. Miss. State Highway Comm’n, 245 Miss. 33, 145 So. 2d 455, 457

(1962)).

¶13.   The Estate filed a motion for rehearing, which the Court of Appeals denied. The

Estate then petitioned this Court for certiorari, claiming that Claire and Jane’s appeal was

untimely and that the Court of Appeals misapplied caselaw related to shifting executory

interests and standing to request an accounting.

                               STANDARD OF REVIEW

¶14.   “This Court applies a limited standard of review on appeals from chancery court.”

Flowers, 2018 WL 718626, at 3 (citing Jackson v. Mills, 197 So. 3d 430, 437 (Miss. Ct.



                                             5
App. 2016) (citing McNeil v. Hester, 753 So. 2d 1057, 1063 (Miss. 2000))). “If supported

by substantial credible evidence, we leave a chancellor’s factual findings undisturbed unless

the chancellor applied an incorrect legal standard, was manifestly wrong, or was clearly

erroneous.” Id. (citing Jackson, 197 So. 3d at 437) (quoting Davidson v. Davidson, 667 So.

2d 616, 620 (Miss. 1995); citing Ainsworth v. Ainsworth, 139 So. 3d 761, 762 (Miss. Ct.

App. 2014))). “We review questions of law de novo.” Id. (citing Jackson, 197 So. 3d at

437) (citing Lowrey v. Lowrey, 25 So. 3d 274, 285 (Miss. 2009))).

                                       DISCUSSION

¶15.   We hold today that the chancellor, in his discretion, correctly held that under Brenda’s

will, Claire and Jane have so remote an interest with such a mere expectancy of a future

inheritance that they are not entitled to an accounting until that interest vests. The Court of

Appeals relied on Hemphill v. Mississippi State Highway Commission, but we find that it

does not apply here because that case was restricted to a consideration of constitutional

rights. We granted certiorari to determine whether the chancellor abused his discretion in

denying Claire and Jane’s accounting request. We find the denial of that request was not an

abuse of discretion, and we affirm that portion of the chancellor’s judgment.

¶16.   Chancellors have long been vested with discretionary authority to decide matters of

equity. Article 6, section 159, of the Mississippi Constitution confers on chancery courts

jurisdiction of “All matters in equity . . . ,” as well as other enumerated matters. “A court of

equity is a court of conscience.       The function of the chancellor is, upon equitable

considerations, to winnow the wheat from the straw, and his decree will not be set aside on



                                               6
appeal unless, as is not the case here, it is made to appear that it is not equitable but

inequitable to let it stand.” Durkin v. Lovknit Mfg. Co., 208 F.2d 665, 667 (5th Cir. 1953).

¶17.   The chancellor, in reviewing the will, found that the will’s terms reflected that in

creating the testamentary trust, Brenda had named D.A. the income beneficiary, with the

principal to be placed in trust until D.A.’s thirtieth birthday or his death, whichever occurred

earlier. Upon either D.A.’s thirtieth birthday or his death, Brenda’s will directed that the

trust’s principal be evenly divided between D.A. and Knox “per stirpes to include adopted

children.”

¶18.   The terms of the will also discussed disbursement of trust assets to beneficiaries who

were under the age of twenty-one at the time of the trust’s termination or who died before

the trust’s termination. Finally, establishing that D.A. and Knox were to inherit subject to

a condition subsequent of survivorship, the will stated as follows:

       If there are no surviving beneficiaries, descendants of deceased former
       beneficiaries, former beneficiaries who are living, or descendants of deceased
       former beneficiaries, then his or her interest shall be distributed share and
       share alike to the [c]onservatorships for my two daughters[, Claire and Jane;]
       should either one or both of them not have a [c]onservatorship at the
       termination of this trust[,] then distribute their portion outright to them.

¶19.   Thus, Brenda’s will established that if D.A. and Knox died without any descendants,

then the remainder would be distributed to Claire and Jane; at that point, their interest would

vest. If Knox and D.A. died today without any descendants, then Claire and Jane would be

entitled to receive an accounting because their interest would vest. But affording Claire and

Jane an accounting now, when the interest has not yet vested, would result in an inequitable,

unjust burden on the court and furthermore on the estate.

                                               7
¶20.   This matter has been ongoing for the last ten years. The beginning traces back to

D.A.’s birth in 2004 and his subsequent adoption in 2005 by his maternal grandparents,

Richard and Brenda Flowers. After both of their deaths, custody disputes over D.A. ensued.

After custody was resolved, estate disputes began. All along, both parties conceded that the

will creating the trust was primarily for the benefit of D.A., and Claire and Jane fully

recognized that their interest is a future interest. But they continued to disrupt, prolong, and

dwindle the estate and its assets. After numerous petitions and a 616-page pleading alleging

a plethora of wrongdoing by everyone involved in the case, the estate was finally nearing its

closing when Claire and Jane requested yet another accounting.

¶21.   Claire and Jane argue that an accounting is necessary because proof of

mismanagement exists; Knox did not file annual accountings under Mississippi Code Section

91-7-277 (Rev. 2018). This Court has held, “Generally, executors and administrators are

required to submit an annual accounting to the court.” In re Estate of Baumgardner, 82 So.

3d 592, 604-05 (Miss. 2012) (citing Miss. Code Ann. § 91-7-277 (Rev. 2004)). But the law

also recognizes that a testator may waive an accounting. Id. at 605.

¶22.   As Baumgardner reiterated, “It is not error for a chancellor to refuse to order an

accounting when the language of the trust expressly allows the trustee to serve without

rendering an accounting.” Id. (citing In re Stubbs-Kelly Trust v. Wood, 573 So. 2d 734,

735-36 (Miss. 1990)); see also Beck v. Robinson, 247 Miss. 264, 154 So. 2d 284 (1963)

(finding no abuse of discretion in the chancery court’s decision to uphold the wish of a

testator, whose will relieved the trustee from giving bond and filing any annual or final



                                               8
accounting when no showing was made by the cestui que trust of waste or loss to the

property).

¶23.   Here, Brenda’s will states that the trustee “shall . . . account fully and completely

annually, throughout the term of this trust, to such income and/or corpus beneficiaries as

there may be or[,] in the event such beneficiary is a minor or a ward, then to such

beneficiary’s guardian.”      Neither Claire nor Jane yet fall into one of these

categories—irrespective of whatever remainder interest they may have in the property.

Therefore, neither is entitled to an accounting absent a showing of waste, loss,

mismanagement, or fraud. Beck, 154 So. 2d at 288; Wood, 573 So. 2d at 736 n.2.

¶24.   Based upon our review of the record, Claire and Jane have made no such showing of

mismanagement. “[A]n individual’s legal interest or entitlement to assert a claim against a

defendant must be grounded in some legal right recognized by law, whether by statute or by

common law.” SASS Muni-V. LLC v. DeSoto Cty., 170 So. 3d 441, 446 (Miss. 2015)

(internal citations and quotation marks omitted).

¶25.   While this Court recognizes the importance of accountings to prevent the

mismanagement of estates, we do not find that Claire and Jane presented any proof of

mismanagement to the chancellor. Further, D.A., the income beneficiary, individually or

through his guardians never alleged mismanagement.

¶26.   While Claire argues that damage to the corpus of the trust could affect her ability to

take under the will, we find that absent evidence of mismanagement, courts are not

responsible for ensuring that enough assets remain for remainder beneficiaries.



                                             9
¶27.   We agree with Judge Tindell’s dissent: “It is said that all good things must come to

an end. In this case, it is time for a bad thing to come to an end.” Flowers, 2018 WL 718626,

at *7 (Tindell, J., concurring in part and dissenting in part). Accordingly, the chancellor, in

his discretion, appropriately decided to end the litigation here.

¶28.   “If supported by substantial credible evidence, we leave a chancellor’s factual findings

undisturbed unless the chancellor applied an incorrect legal standard, was manifestly wrong,

or was clearly erroneous.” Flowers, 2018 WL 718626, at *3 (citing Jackson, 197 So. 3d at

437) (quoting Davidson, 667 So. 2d at 620; citing Ainsworth, 139 So. 3d at 762)). This Court

holds that chancellors have long been vested with discretionary authority to decide matters

of equity, and in this particular case, equity requires a denial of Claire and Jane’s accounting

request for such a remote interest.

                                      CONCLUSION

¶29.   Accordingly, the chancellor’s ruling is affirmed. The chancellor was well within his

discretionary authority to deny Claire and Jane’s accounting request. To the extent the Court

of Appeals held otherwise, its judgment is reversed.

¶30. THE JUDGMENT OF THE COURT OF APPEALS IS AFFIRMED IN PART
AND REVERSED IN PART. THE JUDGMENT OF THE LEFLORE COUNTY
CHANCERY COURT IS REINSTATED AND AFFIRMED.

    RANDOLPH, C.J., KING, P.J., MAXWELL AND ISHEE, JJ., CONCUR.
COLEMAN, J., DISSENTS WITH SEPARATE WRITTEN OPINION JOINED BY
KITCHENS, P.J., AND CHAMBERLIN, J. GRIFFIS, J., NOT PARTICIPATING.

       COLEMAN, JUSTICE, DISSENTING:

¶31.   The Court of Appeals held that Claire and Jane have standing to request an accounting



                                              10
of their mother’s estate and testamentary trust. I agree with the Court of Appeals and,

accordingly, would affirm. The majority agrees that Claire and Jane do, in fact, have

standing. Maj. Op. at ¶ 3. However, I must, with respect, dissent, because the majority

considers the merits of the sisters’ request for an accounting and thereby affirms the chancery

court and reverses the Court of Appeals on an issue not reached by it. While the chancellor’s

final judgment does rely in part on a 2008 order denying Claire’s initial request for an

accounting in denying the newer request by both Claire and Jane years later, Jane was not a

party in 2008. Moreover, the chancellor’s May 6, 2016, final Decree discussed at length the

effect of the nature of the sisters’ interest in the trust on their ability to bring the request for

accounting. The chancellor wrote, “Claire Clements Flowers and Brenda Jane Flowers have

no standing to file any pleadings or other matter in this cause.”

¶32.   A majority of the Court of Appeals held that Claire and Jane “have standing to request

an accounting of their mother’s estate and testamentary trust pursuant to their limited rights.”

In re Flowers v. Flowers, No. 2016-CA-00800-COA, 2018 WL 718626, at *3 (¶ 15) (Miss.

Ct. App. Feb. 6, 2018) (emphasis added). Judge Tindell disagreed, writing that he would

“affirm the chancellor’s judgment that the [daughters] lack standing to request an

accounting.” Id. at *8 (¶ 34) (Tindell, J., concurring in part and dissenting in part) (emphasis

added). Although the Court of Appeals was divided, it agreed that the issue before it the

chancellor’s determination as to standing. Accordingly, the majority miscasts the case when

it writes that “[w]e granted certiorari to determine whether the chancellor abused his

discretion in denying the Claire and Jane’s accounting request.” Maj. Op. ¶ 15. The majority



                                                11
holds that the “chancellor was well within his discretionary authority to deny the Claire and

Jane’s accounting request.” Maj. Op. ¶ 29. However, the record is clear that the chancellor

based his denial on the perceived lack of standing rather than on the merits of the request for

an accounting; he dismissed the request for lack of jurisdiction. “Standing is an aspect of

subject matter jurisdiction.” Hobson v. Chase Home Fin., LLC, 179 So. 3d 1026, 1031 (¶

17) (Miss. 2015). We review standing de novo. Id. Accordingly, no decision exists from

the trial court that we can review for abuse of discretion.

¶33.   As noted above, the majority agrees that the trial court erred in finding the sisters

lacked standing. The majority writes, “We granted certiorari to determine not whether the

sisters possess standing, because we agree that they do, but to determine whether the

chancellor abused his discretion in denying the sisters accounting request.” Maj. Op. ¶ 3

(emphasis added). Despite the majority’s apparent reversal of the chancellor on the issue of

standing, the majority affirms the chancellor by deciding an issue no lower court has fully

addressed—the merits of the Claire and Jane’s request for an accounting. For reasons more

fully set forth below, I agree with the majority that the chancellor erred in finding the sisters

lacked standing. However, because the chancellor’s dismissal of the request for an

accounting prevented the consideration of the merits of the request in the trial

court—especially as to Jane—and quite possibly prevented the full development of a record

to inform our consideration of the merits, I would remand the case rather than reach the

merits for the first time on appeal. “One of the most fundamental and long established rules

of law in Mississippi is that the Mississippi Supreme Court will not review matters on appeal



                                               12
that were not raised at the trial court level.” Miss. Transp. Comm’n v. Adams, 197 So. 3d

406, 416 (¶ 30) (Miss. 2016); see also Whittington v. H.T. Cottam Co., 158 Miss. 847, 130

So. 745, 749 (1930) (“If th[e] [C]ourt will decide correctly the questions presented and

briefed in cases, it will be doing well, without going out on a hunt for other questions.”).

¶34.   Standing is a question of law reviewed under a de novo standard. SASS Muni-V,

LLC v. DeSoto Cty., 170 So. 3d 441, 445 (¶ 12) (Miss. 2015). “Standing is an aspect of

subject matter jurisdiction.” Hobson, 179 So. 3d at 1031 (¶ 17); see also In re City of Biloxi,

113 So. 3d 565, 570 (¶ 13) (Miss. 2013) (“[T]he question of standing is a jurisdictional issue

that can be raised at any time by any party or by the Court, and the standard of review is de

novo.”). “The existence of subject-matter jurisdiction . . . turns on the well pleaded

allegations of the complaint which are taken as true.” Hobson, 179 So. 3d at 1032 (¶ 17)

(quoting SASS Muni-V, 170 So. 3d at 445).

¶35.   The Court has defined the requirements of standing:

       It is well settled that Mississippi’s standing requirements are quite liberal
       compared to the standing requirements set out in Article III of the United
       States Constitution. To have standing to sue, a party must assert a colorable
       interest in the subject matter of the litigation or experience an adverse effect
       from the conduct of the defendant, or as otherwise authorized by law. An
       interest is deemed colorable if it appears to be true, valid, or right. An
       individual’s legal interest or entitlement to assert a claim against a defendant
       must be grounded in some legal right recognized by law, whether by statute or
       by common law. For a plaintiff to establish standing on grounds of
       experiencing an adverse effect from the conduct of the defendant/appellee, the
       adverse effect experienced must be different from the adverse effect
       experienced by the general public.

SASS Muni-V, 170 So. 3d at 445-46 (¶ 13) (citations and quotations omitted).

¶36.   In the case sub judice, the Mississippi Court of Appeals was divided on the issue of

                                              13
standing; however, it agreed about the issue presented. The Court of Appeals wrote, “Since

standing is a jurisdictional issue, we review it de novo.” Flowers, 2018 WL 718626, at *3

(¶ 15). The Court of Appeals held that Claire and Jane “have limited rights and related

standing as holders of a shiftimg executory interest to prevent future waste, and [it held] that

the [daughters] have standing to request an accounting of their mother’s estate and

testamentary trust pursuant to their limited rights.” Id. at *1 (¶ 2). The Court of Appeals,

relying on In re Estate of Baumgardner, 82 So. 3d 592 (Miss. 2012) and Hemphill v.

Mississippi State Highway Commission, 145 So. 2d 455 (Miss. 1962), wrote that

“Mississippi precedent clearly establishes that vested remainder beneficiaries of a

testamentary trust have standing to file suit and that holders of a shifting executory interest

have some limited rights that can provide standing to file suit.” Flowers, 2018 WL 718626,

at *4 (¶ 17). The Court of Appeals concluded that Claire and Jane “possess a shifting

executory interest in their mother’s testamentary trust” and, as a result, they “possess limited

rights to prevent future waste.” Id. at *4 (¶ 18).

¶37.   The Court of Appeals, relying on Hemphill, recognized “an independent value and

significance on future interests” that exists whether the interest is “vested or not.” Id. at *5

(¶ 21). The Court of Appeals held that Claire and Jane’s contingent remainder interest “‘has

achieved status as a protectable interest for many purposes’ when the ‘contingent remainder

is limited to an existing ascertained person’. . . .” Id. (quoting Hemphill, 145 So. 2d at 462).

As such, the Court of Appeals wrote that “when a contingent remainder is limited to an

existing ascertained person, there is no question but that the courts will recognize the interest



                                               14
as having present existence.” Flowers, 2018 WL 718626, at *5 (¶ 21) (quoting Hemphill,

145 So. 2d at 462). The Court of Appeals held that the chancellor erred in denying Claire

and Jane’s request for an accounting of their mother’s estate and testamentary trust; “[a]s

holders of a shifting executory interest in their mother’s estate, Claire and Jane possess

limited rights to enjoin the possessory owners from future waste of the estate.” Flowers,

2018 WL 718626, at *5 (¶ 22). As such, the Court of Appeals reversed the chancellor’s

judgment finding that the daughters lacked standing to request an accounting. Id.

¶38.   Judge Tindell dissented in part and wrote a separate opinion, joined by Judge Wilson.

Id. at *7-8 (¶¶ 31-36) (Tindell, J., concurring in part and dissenting in part). Judge Tindell

wrote that, while he agreed that the daughters had a shifting executory interest in their

mother’s testamentary trust, the language of the will “gave the [daughters] a purely executory

interest that has not become possessory.” Id. at *8 (¶ 35) (Tindell, J., concurring in part and

dissenting in part). Judge Tindell reasoned, “The ‘vested or not’ status of the shifting

executory interests is an important distinction that must be considered. And furthermore,

unlike the majority, I find that the [daugthers]’ executory interest has never vested.” Id. at

*7 (¶ 33) (Tindell, J., concurring in part and dissenting in part). Judge Tindell, relying on

Bridgforth v. Gray, 222 So. 2d 670, 672 (Miss. 1969), concluded that the daughters’

“executory interest remains unvested and, as a result, they lack standing necessary to demand

an accounting of their mother’s trust.” Id. at *8 (¶ 35) (Tindell, J., concurring in part and

dissenting in part).

¶39.   In denying that the request for an accounting, the majority concludes that “[b]ased



                                              15
upon our review of the record, Claire and Jane have made no such showing of

mismanagement.” Maj. Op. ¶ 24. However, for purposes of determining the issue of

standing, “[t]he existence of subject-matter jurisdiction turns on the well pleaded allegations

of the complaint which are taken as true.” Hobson, 179 So. 3d at 1032 (¶ 17). Thus, for

purposes of evaluating standing, we must accept Claire’s petition alleging that Knox and

others associated with the administration of Brenda’s estate had mismanaged and

misappropriated the estate and trust assets. Flowers, 2018 WL 718626, at *2 (¶ 7).

Accepting Claire and Jane’s petition as true, we proceed to the issue of whether they enjoy

standing to request an accounting.

¶40.   Claire and Jane’s legal interest or entitlement to assert a claim against a defendant

must be grounded in some legal right recognized by law, whether by statute or by common

law. SASS Muni-V, 170 So. 3d at 446 (¶ 13). The Court’s opinion in Baumgardner serves

as a guide to determine what type of interest Claire and Jane might have in their mother’s

estate. In Baumgardner, Veronica Arrington claimed that certain trusts created by her father

Harold Baumgardner had been mismanaged by William Ready. Baumgardner, 82 So. 3d

at 596 (¶ 1). Ready denied Arrington’s request for an accounting. Id. The chancery court

found that the trustee should not be required to render an accounting to Arrington. Id. On

appeal, Ready argued that Arrington did not have standing to bring a claim against him,

because she had no colorable interest in the trusts. Id. at 599 (¶ 20). Ready also argued that

under the will at issue, Arrington had only a contingent remainder interest in the trust

property while Emogene [(Harold’s wife)] was still alive—the contingency being that the



                                              16
trust corpus might be used to support Emogene and that the assets might have been exhausted

by the time Arrington’s interest vested. Id.

¶41.   The Baumgardner Court wrote,

       Although Arrington did not have a present possessory interest in the property
       at the time she filed suit, her remainder interest was vested. The law favors
       vesting of remainders, and a remainder interest will be contingent only if the
       testator clearly intended such. McClelland v. Bank of Clarksdale, 238 Miss.
       557, 119 So. 2d 262, 267 (1960). “A remainder interest in an irrevocable trust
       represents a present fixed right to future enjoyment that gives rise to a vested
       property interest in trust property even if that interest is subject to complete
       divestment or defeasance.” 76 Am. Jur. 2d Trusts § 252 (2005). See also Hays
       v. Cole, 221 Miss. 459, 473, 73 So. 2d 258, 264 (1954) (“If there is a present
       right to a future possession, though that right may be defeated by some future
       event, contingent or certain, there is nevertheless a vested estate.”);
       McClelland, 119 So. 2d at 267 (“[A] gift of a life estate with remainder to a
       named person creates a vested remainder on the death of the testator.”).
       Because Arrington’s interest in the trust property was vested, Ready’s
       argument that she does not have standing because her interest was contingent
       has no merit.

       In sum, we find that Ready’s contention that Arrington did not have standing
       to file suit against him as trustee is without merit. Standing is determined at
       the commencement of the suit. Burley [v. Douglas], 26 So. 3d [1013,] 1020
       [(Miss. 2009)]. At that time, Arrington had standing as conservator of
       Emogene’s estate and person, and by her remainder interest in the trust
       property. Moreover, Ready’s assertion that Arrington lacked standing because
       her interest in the trust property was contingent fails because Arrington had a
       vested remainder interest in the property.

Baumgardner, 82 So. 3d at 600–01 (¶¶ 27-28).

¶42.   In its writ of certiorari, the estate contends that the Court of Appeals’ decision is

erroneous, because it failed to apply the two part test announced in Hemphill. See Hemphill,

145 So. 3d at 464 (discussing that “[t]he owner of a future interest must fulfill two

requirements in order to receive compensation.”). I agree with Judge Tindell’s dissent to the



                                               17
extent that the two part test is inapplicable to the facts of the present case, which do not

involve a taking. Although the two part test is inapplicable, the Hemphill Court’s discussion

of owners of executory interests is applicable, apart from the analysis specific to the

constitutional issue of a taking. The Hemphill Court wrote that “[t]he owner of an executory

interest has certain limited rights to enjoin the possessory owner from waste of the

inheritance, and to recover damages for injuries which diminish substantially its value.”

Hemphill, 145 So. 2d at 461. The Court further explained

       Moreover, the owner of a future interest must have his “day in court”, or its
       equivalent, before a claim affecting it can effectively secure judicial sanction.
       This rests upon the constitutional provision for due process. Hence a living
       owner of a future interest is generally a necessary party to any litigation
       affecting it. 2 Powell, Real Property, §§ 294, 295; Russell v. Federal Land
       Bank, 180 Miss. 55, 176 So. 737 (1937). This same principle should apply to
       a proceeding to condemn or take property by the state.

       These characteristics illustrate “the unique feature of the concept of the future
       interest in Anglo-American law.” It is that ‘a future interest is property which
       now exists.’ 1 American Law of Property, § 4.1. It is distinguished from a
       present interest in that the privilege of possession or enjoyment is future and
       not present. Hence “the preferred view today is that all varieties of future
       interests are existing interests.”

       This doctrine of the nature of future interests is more logical and factually
       consistent than the old theory of estates which took into account only so-called
       “vested” interests. Any interest which takes away a part of the sum total of
       rights, powers, privileges and immunities which go to make up a fee simple
       absolute is an existing interest. Ibid., § 4.1.

       Moreover, the word ‘vested’ is meaningless unless more precisely defined. It
       is often used in at least four senses: An interest in land has become possessory
       or is vested in possession; it is an estate, vested in interest, rather than the
       possibility of becoming one; it is transmissable on death; it has acquired the
       degree of certainty which under the Rule against Perpetuities an interest must
       acquire within lives in being and 21 years or fail. Leach and Logan, Cases on
       Future Interests and Estate Planning (1961), pp. 253, 254.

                                              18
       In summary, the precedent and statutory history of the law of this state place
       an independent value and significance on future interests, whether “vested” or
       not. A future interest, such as the executory one owned by appellants, is
       property which now exists. The privilege of possession and enjoyment is
       future and not present, but it is an existing interest. Furthermore, Miss. Const.
       Sec. 17 was intended to protect all interests in property, and to prevent the
       state from taking the same without due compensation to the owners.

Id. at 461–62 (emphasis added).

¶43.   The Court went on,

       When a contingent remainder is limited to an existing ascertained person there
       is no question but that the courts will recognize the interest as having present
       existence. The wide acceptance of that fact makes it clear that the interest is
       “property” in the usual sense of the word. Whether a given future interest is
       of a sufficiently substantial character to be given the protection of a particular
       constitutional guaranty would seem properly to depend upon factors other than
       the classification as vested or contingent.

Id. at 462.

¶44.   The Court applied general property principles to the constitutional issue before it in

Hemphill. Here, the same general property principles are applicable. Under Hemphill, the

classification of whether Claire and Jane’s future interest is “vested or not” is not dispositive.

Id. Claire and Jane enjoy a contingent remainder “interest as having present existence.” See

id. at 461.

¶45.   Ultimately, under the guide of Hemphill and Baumgardner, and in light of the

Court’s liberal standing requirements, I would affirm the judgment of the Court of Appeals.

Jane and Claire, as contingent remainder interest holders, have standing to request an

accounting, because they have a colorable interest in the subject matter of whether the estate

and the trust were administered faithfully. I would affirm the Court of Appeals and would



                                               19
allow the matter to be remanded to the chancery court for further proceedings.

      KITCHENS, P.J., AND CHAMBERLIN, J., JOIN THIS OPINION.




                                           20